1

2

3
                                                               JS-6
4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LINO R. COLON,                           Case No. 2:18-cv-09727 R (AFM)
12
                        Plaintiff,
                                                JUDGMENT
13
            v.
14
     LOS ANGELES COUNTY, et al.,
15

16                      Defendants.

17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that the Third Amended Complaint is
21   dismissed without further leave to amend and with prejudice.
22

23   DATED: August 22, 2019
24
                                           ____________________________________
25
                                                  R. GARY KLAUSNER
26                                           UNITED STATES DISTRICT JUDGE
27

28
